Case 4:16-cv-01414 Document 611 Filed on 07/11/19 in TXSD Page 1 of 5

 

The Office of Vince Ryan
County Attorney

 

July 11, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse

515 Rusk Street, Room 11535

Houston, Texas 77002

Re: Case No. 16-cv-01414; ODonneill et al. v. Harris County, Texas et al.;
In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:

In accordance with the Court’s Amended Preliminary Injunction, please find the June 29, 2019
through July 7, 2019 weekly report. Of 460 misdemeanor arrestees, there were a total of 40 who
were not present for their initial bail hearing, before a Hearing Officer, within 48 hours of arrest.
Please see below:

 

 

x

Medical-condition 00011

 

Mental-illness or Intellectual-disability 00004

 

}

Other reason not present 00017

 

i

 

 

Hearing more than 48 hours after arrest . 00008

 

Sincerely,

/s/ Melissa Spinks
Melissa Spinks

1019 Congress, 15" Floor * Houston, Texas 77002 * Phone: 713-755-5101 ¢ Fax: 713-755-8924
Case 4:16-cv-01414 Document 611 Filed on 07/11/19 in TXSD Page 2 of 5

Confidential Weekly Status Report June 29-July 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOUSTON
225821401010 7 | 6/27/2019 23:30 | 6/29/2019 7:00 | No combative 2917827 | POLICE
DEPARTMENT
SHERIFFS
226608201010 12 | 6/26/2019 2:00 | 6/29/2019 16:00 | Yes 248355 | DEPARTMENT
HARRIS
COUNTY
Medical HOUSTON
225320301010 6 | 6/28/2019 15:48 | 6/30/2019 9:00 | No e ditio, 2990824 | POLICE
condition DEPARTMENT
226651401010 4| 7/4/2019 14:00 | 6/30/2019 9:00 | No per HCSO 2601447
combative
Medical HOUSTON
225690601010 12 | 6/30/2019 16:37 | 6/30/2019 23:00 | No e dition 2380560 | POLICE
condmion DEPARTMENT
Mental-illness SHERIFFS
; or DEPARTMENT
224967601010 4 | 6/30/2019 23:00 | 7/1/2019 7:00 | No Intellectual- 268622 | GARRIS
disability COUNTY
HOUSTON
224685701010 8 | 6/29/2019 9:40 | 7/1/2019 16:00 | Yes 1953527 | POLICE
DEPARTMENT
226660401010 6 7/1/2019 18:00 | No cisruptive per 2281817
Medical HOUSTON
226003201010 12 | 7/1/2019 13:49 | 7/1/2019 23:00 | No e dition 736533 | POLICE
conemion DEPARTMENT
Per HCSO HOUSTON
226696201010 14 7/2/2019 13:00 | No defendant is 2945484 | POLICE
combative DEPARTMENT
396158801010 Mental-illness HOUSTON
56188901010 11 | 7/1/2019 17:57 | 7/2/2019 13:00 | No int flectual 2775953 | POLICE
ntebectual- DEPARTMENT
disability

 

 
Case 4:16-cv-01414 Document 611 Filed on 07/11/19 in TXSD Page 3 of 5

Confidential Weekly Status Report June 29-July 7

226686901010

10

7/2/2019 13:00

PER heso IN
HOSPITAL

3001785

PASADENA
POLICE
DEPARTMENT

 

226693801010

7/1/2019 8:13

7/2/2019 13:00

pER hcso
DISRUPTIVE

1314239

HOUSTON
POLICE
DEPARTMENT

 

22669 1601010

16

7/1/2019 20:10

7/3/2019 13:00

No

Medical-
condition

2666110

BELLAIRE
POLICE
DEPARTMENT

 

225096601010

3/12/2019 3:58

7/3/2019 13:00

Yes

951639

HOUSTON
POLICE
DEPARTMENT

 

226298901010

13

7/2/2019 13:47

7/3/2019 13:00

Per HCSO she
is disruptive

2447527

HOUSTON
POLICE
DEPARTMENT

 

224315301010
226710101010

15

7/1/2019 16:00

7/3/2019 18:00

Yes

2685228

HOUSTON
POLICE
DEPARTMENT

 

226671601010

7/3/2019 18:00

Medical-
condition

2286175

SHERIFFS
DEPARTMENT
HARRIS
COUNTY

 

226713001010

7/3/2019 20:00

No

disruptive

2611757

HOUSTON
POLICE
DEPARTMENT

 

222827601010

7/1/2019 18:00

7/3/2019 23:00

Yes

2670183

SHERIFFS
DEPARTMENT
HARRIS
COUNTY

 

226694201010
226694301010

11

7/1/2019 11:52

7/3/2019 23:00

Medical-
condition

2654919

HOUSTON
POLICE
DEPARTMENT

 

226708301010

 

 

1]

 

 

7/4/2019 7:00

 

 

blind book
disruptive

 

2899675

 

HOUSTON
POLICE
DEPARTMENT

 

 
Case 4:16-cv-01414 Document 611 Filed on 07/11/19 in TXSD Page 4 of 5

Confidential Weekly Status Report June 29-July 7

 

 

 

 

 

 

 

 

 

 

 

; HOUSTON
a oeooesololo 9 | 7/7/2019 6:40 | 7/4/2019 10:00 | No Me 1225580 | POLICE
DEPARTMENT
HOUSTON
22 ical-
soaeoreoroig 5 | 7/2/2019 12:30 | 7/4/2019 10:00 | No Medical 2277213 | POLICE
na DEPARTMENT
222236601010 1 | 8/31/2018 2:47 | 7/4/2019 10:00 | Yes 2961441 ocho
Mental-illness HOUSTON
226714801010 11 | 7/3/2019 1:27 | 7/4/2019 20:00 | No I Hlectual 2516529 | POLICE
ntelectual- DEPARTMENT
disability
Admin. S HOUSTON
226731801010 7 7/4/2019 23:00 | No "hes eB. 3001070 | POLICE
per Acso. DEPARTMENT
Medical HOUSTON
226731601010 3.| 7/4/2019 9:17 | 7/4/2019 23:00 | No © dition 2138349 | POLICE
condition DEPARTMENT
Medical PASADENA
226724701010 14 | 7/3/2019 21:46 | 7/5/2019 2:00 | No € dition 2521256 | POLICE
coneition DEPARTMENT
Mental-illness HOUSTON
226736101010 16 7/5/2019 10:00 | No int Hectual 1518712 | POLICE
tenectual- DEPARTMENT
disability
SHERIFFS
224365701010 4| 7/4/2019 20:30 | 7/5/2019 10:00 | No disruptive 2047187 ee NT
COUNTY
HOUSTON
226740301010 6 7/5/2019 16:00 | No Disruptive 2335926 | POLICE
DEPARTMENT
HOUSTON
225158901010 10 | 7/4/2019 23:21 | 7/5/2019 18:00 | No er ESO. D 2738855 | POLICE
isTUPHVE. DEPARTMENT

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 611 Filed on 07/11/19 in TXSD Page 5 of 5

Confidential Weekly Status Report June 29-July 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Per HCSO. D HOUSTON
226383901010 16 | 7/5/2019 0:30 | 7/5/2019 20:00 | No mb ‘ive. 2881582 | POLICE
combative. DEPARTMENT
Medical HOUSTON
226750801010 14} 7/5/2019 10:22 | 7/6/2019 2:00 | No e ditio, 2309490 | POLICE
condition DEPARTMENT
HOUSTON
226754701010 8 7/6/2019 10:00 | No Combative 1837513 | POLICE
DEPARTMENT
226753301010 , CONSTABLE
526753401010 10 7/6/2019 16:00 | No Disruptive 1952094 | Scr 4
+n SEG / METRO P. D.
226740201010 8 | 7/4/201917:40 | 7/7/2019 7:00 | No MEU 1440708 | CITY OF
HOUSTON
226767901010 5 | 6/2/201917:17| 7/7/2019 7:00 | Yes 2313087
HOUSTON
224881101010 10 | 7/5/2019 2:20 | 7/7/2019 10:00 | Yes 2427215 | POLICE
DEPARTMENT

 

 
